TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is dated as of this 11th
day of May, 2006, by and between Ice Diamond, LLC a limited liability company
organized under the laws of the State of Delaware (the “Purchaser”), Ice.com,
Inc., a Delaware corporation (“Parent”) and Odimo Incorporated, a Delaware
corporation (the “Seller”).

RECITALS

WHEREAS, as set forth in the Asset Purchase Agreement, dated May 11, 2006, by
and among Purchaser, Parent and Seller (the “Purchase Agreement”), Purchaser has
agreed to purchase from Seller and Seller has agreed to sell, transfer, assign
and deliver to Purchaser the Purchased Assets against delivery of the purchase
price set forth in the Purchase Agreement (Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Purchase
Agreement or as defined in Appendix 1 attached thereto and incorporated herein
by reference);

WHEREAS, the Purchase Agreement provides that Seller shall enter into a
transition services agreement with Purchaser pursuant to which Seller shall
provide certain transitional services to Purchaser with respect to the Business
following the Closing Date for a limited period of time to facilitate the
transfer of the Purchased Assets; and

WHEREAS, the parties desire hereby to set forth the terms and conditions upon
which Seller shall provide such services to Purchaser.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Provision of Services; Standard of Performance.

1.1 Commencing on the date hereof, Seller shall provide to Purchaser the
services and facilities (each, a “Service” and collectively, the “Services”)
described on Exhibit A, or in such other form as the parties may agree in
writing (each such schedule, a “Service Schedule”) for the period of time
specified thereon unless a Service is earlier terminated in accordance with the
terms hereof. Each Service shall become subject to this Agreement upon execution
of a Service Schedule related thereto. As noted on Schedule A, the Services
shall include provision of appropriate work space and warehouse space, in
Seller’s facility located at 14051 NW 14th Street, Sunrise, FL 33323 (the
“Facility”). In addition, if any services, functions, responsibilities or other
components of work for any Service are not specifically described in the
applicable Service Schedule but are inherent to or a necessary part of the
Services described therein, or are reasonably required for proper performance or
provision of such Services, they shall be deemed to be “Services” for all
purposes under this Agreement.

1.2 Unless a different Performance Standard (as defined in Section 1.4) is set
forth in the applicable Service Schedule, Seller agrees to use its commercial
best efforts to provide Services in substantially the same manner as such
Services were performed by Seller for the Business immediately prior to the
Closing Date. For the avoidance of doubt, the phrase “immediately prior to the
Closing Date” when used in this Agreement refers to manner in which the Seller
operated the Business and the diamond.com website prior to May 4, 2006. Seller
shall give the Services substantially the same priority as it accords its own
operations. Notwithstanding anything contained herein to the contrary, in
connection with providing the Services hereunder, Seller shall maintain the
functionality of the diamond.com website as it was functioning immediately prior
to the Closing Date but will not be responsible to make any substantive changes
to either the functionality or the look and feel of the diamond.com website.

1.3 Except as may be provided in a Service Schedule, (i) Seller shall not be
required to provide Services to Purchaser except to the extent that such
Services are being provided to the Business; and (ii) the Services shall be used
by Purchaser only for the purposes of conducting the Business and operating the
Purchased Assets substantially in the manner that they were conducted and
operated, by Seller immediately prior to the Closing Date, and shall not be used
for any other purposes, except as may be otherwise agreed to by Seller in
writing.

1.4 Seller shall provide to Purchaser a weekly report and invoice setting forth
the Services performed during the preceding week with reference to any
performance standards described on any Service Schedule (the “Performance
Standards”) and containing such additional information as may, from time to
time, be reasonably requested by Purchaser with respect to (i) any Additional
Services (as defined in Section 3.3 below) or (ii) any Service which Purchaser
believes has not been performed according to the applicable Performance
Standards and for which Purchaser has stated its specific reason for such
belief.

1.5 Seller shall provide to Purchaser reasonable notice of any scheduled
interference with Seller’s operating or other systems, including downtime for
network maintenance, which is reasonably likely to interrupt the performance of
or the availability of equipment necessary for the provision of any Service.
Purchaser shall not be obligated to pay any Fees with respect to any period that
the Services are interrupted due to scheduled interference with Seller’s
operating or other systems.

2. Payment

2.1 Purchaser shall pay to Seller a fixed fee based on the rate of $25,000 per
month (the “Fee”) for the Services. Payment of the Fee shall be payable in
arrears every thirty days, with the Closing Date counted as the first day of the
first thirty day period. In addition, in the event that additional third party
expenses are incurred by Seller in providing the Services as a result of extreme
unforeseen circumstances, Purchaser shall reimburse Seller for such third party
expenses, provided, that to the extent such third party expenses are incurred
for services that benefit Seller and/or its remaining businesses, Purchaser
shall not be liable for payment of such third party fees, provided further that
Purchaser shall not be responsible for payment of third party charges for
services that could reasonably have been rendered by Seller’s employees
immediately prior to the Closing Date.

2.2 In the event that the provision of the Services or the relationship created
between the parties hereunder gives rise to any Tax (other than a Tax based on
income), such Tax shall be the responsibility of Seller.

3. Term; Addition and Reduction of Services.

3.1 Subject to the terms of this Section 3 and of Section 8, the provision of
the Services shall commence on the date hereof and, with respect to each
Service, shall terminate sixty (60) days from the Closing Date (the “Services
Termination Date”), unless sooner terminated by Purchaser in accordance
herewith.

3.2 Purchaser may terminate any Service by giving five (5) days’ prior written
notice to Seller, provided, that if Purchaser wishes to cancel all of the
Services and this Agreement, Purchaser shall give Seller ten (10) days prior
written notice. Any requested termination of a Service pursuant to this
Section 3.2 shall become effective at the end of such five (5) or ten (10) day
notice period, as applicable. Seller shall thereafter no longer be obligated to
provide such Service and Purchaser shall thereafter no longer be obligated to
pay for such Service (except with respect to any Fees incurred up to such date).
The applicable Service Schedule shall thereafter be amended to reflect the
termination of the Service. In the event of a termination of this Agreement
prior to the Services Termination Date, any remaining Fee owed shall be prorated
to reflect such reduction in time that services are provided.

3.3 If Purchaser desires to extend the term of any Service (or any part thereof)
or add any additional service (collectively, the “Additional Services”) arising
out of or relating to the Services, Purchaser shall give Seller five (5) days’
prior written notice, which notice shall include reasonable details relating to
such request. Purchaser and Seller shall negotiate in good faith whether and on
what terms Seller shall provide (if at all) any such extended term or any such
Additional Service provided that Seller shall not unreasonably withhold its
consent to the extension of any such term or provision of any such Additional
Service if such extension or Additional Service was inadvertently or
unintentionally omitted from a Service Schedule as of the date of this Agreement
or is essential to effectuate an orderly transition of the Business and the
Purchased Assets in accordance with the Purchase Agreement. The applicable
Service Schedule shall thereafter be amended to include the extended term or a
separate Service Schedule shall be entered into to add the Additional Service.
Upon execution of such amendment or new Service Schedule, any Additional Service
shall be deemed to be a “Service” for all purposes hereunder.

3.4 Seller shall reduce the quantity of any Service provided hereunder upon
five (5) days’ prior written notice from Purchaser. Any requested reduction of a
Service pursuant to this Section 3.4 shall become effective at the end of such
five (5) day notice period.

3.5 Seller shall not terminate or reduce the quantity of any Service or add any
Additional Service except as provided in this Section 3 and in Section 8.

4. Employees and Subcontractors.

4.1 Leased Employees. Commencing on the date hereof, Seller agrees to provide to
Purchaser for the terms specified below, on a full time and efforts basis, those
employees of Seller identified on Exhibit B (the “Leased Employees”), who
immediately before the Closing Date served in the respective positions described
in such Exhibit B. Such Exhibit B shall also set forth the regular base salary
and bonus in effect (both as described in Section 4.1(i) below) for such Leased
Employees on the date of this Agreement as well as vacations scheduled for each
such Leased Employee on the date of this Agreement and for the term of this
Agreement. Seller shall use commercially reasonable efforts to provide Purchaser
the full time and effort of any Seller employees that Purchaser reasonably
requests to be included on a particular Service Schedule and Seller shall take
all reasonable steps to otherwise assist Purchaser in determining the Seller
employees who should be leased to Purchaser to best accomplish the Services.

(i) For each week, or portion thereof, during the term of the Service, Purchaser
shall pay to Seller every two weeks an amount equal to (A) one hundred percent
(100%) of the Leased Employees’ annual regular base salary (not including the
value of any bonuses, benefits and retirement or other plan contributions), with
a pro rata reduction for each day of such 5-day work week in which the Leased
Employee is not performing services on behalf of Purchaser due to vacation or
otherwise, plus (B) bonuses in effect for such period (but only those portions
of bonuses pertaining to the period covered by this Agreement (which bonuses
shall be included on the applicable Service Schedule identifying such Leased
Employee) (collectively, the “Leased Employee Fee”). Purchaser shall have no
obligation to pay any Leased Employee Fee with respect to Leased Employees whose
services have been discontinued in accordance with Section 4.1(vii) below for
any period after the last day of service for Purchaser of such Leased Employee.
Unless otherwise agreed by the parties, the total amount of any Leased Employee
Fees shall be set forth in the invoice delivered to Purchaser pursuant to
Section 1.4 hereof

(ii) Seller acknowledges and agrees that it shall be responsible for filing all
Tax returns, Tax declarations and Tax schedules, and for withholding and paying
all required Taxes, when due, with respect to any and all compensation earned by
the Leased Employees under this Agreement. Purchaser will not withhold any
employment Taxes from amounts it pays to Seller for Leased Employees hereunder.

(iii) Nothing in this Agreement shall cause the Leased Employees to be deemed
employees of Purchaser. The Leased Employees will be employees of Seller only
and none of the benefits, if any, that Purchaser provides to its own employees
shall be available to the Leased Employees. None of the Leased Employees shall
be regarded as eligible employees for purposes of Purchaser’s employee benefit
plans, and no service rendered by any Leased Employee shall be taken into
account for any purposes under Purchaser’s employee benefit plans. The Leased
Employees’ exclusion from benefit programs maintained by Purchaser is a material
component of the terms of compensation negotiated by the parties.

(iv) Seller shall exercise best commercial efforts to assist Purchaser in
obtaining Leased Employees’ signatures to the form of Non-Disclosure and
Proprietary Information Agreement used by Purchaser (the “NDA”).

(v) To the extent that any Leased Employee is subject to a noncompetition or
other restrictive agreement with Seller that may preclude the Leased Employee’s
performance of Services for Purchaser hereunder, Seller represents and warrants
that Seller has taken any necessary steps to release the Leased Employee from
any restrictions that are inconsistent with the provision of Services
contemplated under this Agreement.

(vi) Notwithstanding the employer/employee relationship that shall exist between
the Leased Employees and Seller, Seller shall obtain Purchaser’s written consent
prior to implementing changes in (a) the duties and activities of the Leased
Employees, (b) the wages, hours, terms and material conditions of employment of
the Leased Employees, (c) vacation scheduling and other related matters, and
(d) the taking by Seller of any and all other material actions with respect to
the employment of any Leased Employee.

(vii) Nothing herein expressed or implied shall confer upon the Leased Employees
any rights or remedies of any nature or kind whatsoever, including any right to
employment or continued employment for any specified period. This Agreement is
for the sole benefit of Seller and Purchaser and nothing herein expressed or
implied shall give or be construed to give to any other Person any legal or
equitable rights hereunder, whether as a third party beneficiary or otherwise.

(viii) If Purchaser reasonably determines that a Leased Employee is failing to
perform in accordance with this Agreement, Purchaser shall immediately notify
Seller that Purchaser desires to discontinue the services of such Leased
Employee for cause, and Seller shall cooperate with Purchaser in removing such
Leased Employee or otherwise resolving such performance issues. Upon such
notice, Purchaser shall be entitled to terminate this Agreement immediately with
respect to such Leased Employee. In addition, Purchaser shall be entitled to
discontinue the services of any or all Leased Employees, without cause, upon not
less than one (1) days’ prior written notice.

5. Cooperation; Records; Access.

5.1 The parties agree to fully cooperate in good faith with each other in
connection with the provision of the Services and the matters related to or
arising hereunder, including, without limitation, Seller’s cooperation with
Purchaser to enable Purchaser to establish its own infrastructure to perform the
Services independently of Seller as soon as practicable after the Closing Date.

5.2 Each of the parties shall create and maintain full and accurate books in
connection with the provision of the Services. For a period of no less than
three (3) years, the parties will maintain, in accordance with their standard
document retention procedures, documentation supporting the information relevant
to cost calculations contained in the Service Schedules and cooperate with each
other in making such information available as needed in the event of a tax
audit, whether in the United States or any other country.

5.3 Purchaser shall make available during regular business hours (or otherwise
upon reasonable prior notice) to Seller or its Representatives all personnel
designated by Purchaser to receive or oversee the Services.

5.4 Seller shall make available during regular business hours (or otherwise upon
reasonable prior notice) to Purchaser or its Representatives (i) all personnel
designated by Seller to provide the Services, (ii) all books and records
maintained by Seller in connection with this Agreement and all other information
or materials reasonably requested by Purchaser for the purpose of exercising
general oversight and monitoring of the performance of the Services and (iii) on
Seller’s premises, all records that Seller has prepared or maintained in
providing the Services in order for Purchaser to verify the accuracy of the Fees
and the proper performance of Services.

5.5 Seller shall be responsible for obtaining any third party Consents necessary
for the performance of the Services, including, without limitation, any required
Consent under any intellectual property license or real property lease. The
costs and expenses of obtaining any such Consents shall be borne by Seller. In
the event that the parties are unable to obtain any required Consent, the
parties shall negotiate in good faith reasonable modifications of the Services
so that such Consents are not required.

5.6 Each party agrees to make available any of its employees whose assistance,
testimony or presence is necessary to assist the other party in evaluating or
defending any claims with respect to the Services, including the presence of
such employees as witnesses in Proceedings for such purpose; provided that the
party requiring such assistance shall reimburse the party providing such
assistance for any direct out-of-pocket costs in connection with such employee’s
assistance, testimony or presence, promptly following receipt of appropriate
documentation of such out-of-pocket costs.

5.7 For any work performed on Purchaser’s premises, Seller shall comply with all
security, confidentiality, safety and health policies of Purchaser. Seller shall
take all necessary precautions to prevent, and shall be responsible for, any
injury to any Persons (including, without limitation, employees of Purchaser) or
damage to property (including, without limitation, Purchaser’s property) arising
from or relating to Seller’s performance of the Services or the use by Seller of
any Purchaser equipment, tools, facility or other property, whether or not such
claim is based upon its condition or on the alleged negligence of Purchaser in
permitting its use.

5.8 Seller agrees during the term of this Agreement not to accept work or enter
into any agreement or accept any obligation that is inconsistent or incompatible
with Seller’s obligations under this Agreement or the scope of Services rendered
for Purchaser. Seller represents and warrants that, to the best of its
knowledge, there is no other existing agreement or duty on Seller’s part that is
inconsistent with this Agreement.

6. Management Process.

6.1 On the Closing Date, each party shall designate a project manager (a
“Project Manager”) to report and discuss issues with respect to the provision of
the Services. The Project Managers shall meet to discuss the performance of the
Services as often as reasonably necessary to ensure the orderly provision of the
Services, and in any event at least weekly, and shall have authority to address
and remedy problems related to the provision of the Services. Each party shall
designate successor Project Managers in the event that a designated individual
is not available to perform such role hereunder.

6.2 In the event that any dispute arises under this Agreement, the parties agree
to negotiate in good faith to resolve such dispute prior to seeking other
relief. Either party may at any time deliver a notice to the other party that it
wishes to refer a dispute to the Project Managers. Following receipt of such
notice, the Project Managers shall negotiate in good faith to resolve such
dispute within a period of two (2) days (or such longer period of time as such
Project Managers may agree in writing). If at the end of such period, the
Project Managers have not fully resolved the dispute, the Purchaser may
undertake to rectify the matter in dispute, including but not limited to
providing the Services in dispute, provided that if Purchaser undertakes to
address the matters in dispute, the Seller will be responsible for the all costs
incurred by Purchaser by reason of being required to rectify the matters in
dispute and/or to provide such Services, provided further, that Seller shall be
responsible for losses incurred by Purchaser as a result of Seller’s failure to
provide such Services. For the avoidance of doubt, costs and losses incurred by
Purchaser as a result of the failure to provide the Services required by this
Agreement will be reimbursed to Purchaser first through disbursement of the
Holdback Amount and second, in the event the costs and losses incurred by
Purchaser exceed the Holdback Amount, from the Seller.

7. Intellectual Property.

7.1 As used herein, “Work Product” shall include, without limitation, all
Intellectual Property Rights and any related work-in-progress, improvements or
modifications to any Intellectual Property Rights that are created, developed or
conceived (alone or with others) in connection with the Services (i) during the
term of this Agreement, whether or not created, developed or conceived during
regular business hours, and (ii) if based on Confidential Information of
Purchaser, after termination of this Agreement. Work Product shall include,
without limitation, all materials required to be delivered to Purchaser under
this Agreement.

All Work Product shall be considered “work made for hire” (as such term is
defined in 17 U.S.C. §101) and shall be the sole property of Purchaser, with
Purchaser having the right to obtain and hold in its own name all Intellectual
Property Rights in and to such Work Product. To the extent that the Work Product
may not be considered “work made for hire,” Seller hereby irrevocably assigns
and agrees to assign to Purchaser, without additional consideration, all right,
title and interest in and to all Work Product, whether currently existing or
created or developed later, including, without limitation, all Intellectual
Property Rights related thereto, whether existing now or in the future,
effective immediately upon the inception, conception, creation or development
thereof. Seller shall (i) disclose promptly to Purchaser all Work Product, and
(ii) whether during or after the term of this Agreement, execute such written
instruments and do such other acts as may be necessary in the opinion of
Purchaser to obtain a patent, register a copyright or otherwise evidence or
enforce Purchaser’s rights in and to such Work Product (and Seller hereby
irrevocably appoints Purchaser and any of its officers as its attorney in fact
to undertake such acts in its name).

7.2 To the extent, if any, that Seller retains any right, title or interest in
or to any Work Product, Seller hereby grants to Purchaser a perpetual,
irrevocable, fully paid-up, transferable, sublicensable, exclusive, worldwide
right and license (i) to use, reproduce, distribute, display and perform
(whether publicly or otherwise), prepare derivative works of and otherwise
modify, make, sell, offer to sell, import and otherwise use and exploit (and
have others exercise such rights on behalf of Purchaser) all or any portion of
such Work Product, in any form or media (now known or later developed); (ii) to
modify all or any portion of such Work Product, including, without limitation,
the making of additions to or deletions from such Work Product, regardless of
the medium (now or hereafter known) into which such Work Product may be modified
and regardless of the effect of such modifications on the integrity of such Work
Product; and (iii) to identify Seller, or not to identify Seller, as one or more
authors of or contributors to such Work Product or any portion thereof, whether
or not such Work Product or any portion thereof have been modified. Seller
further waives any “moral” rights or other rights with respect to attribution of
authorship or integrity of such Work Product Seller may have under any
applicable law, whether under copyright, trademark, unfair competition,
defamation, right of privacy, contract, tort or other legal theory.

7.3 Seller represents, warrants and covenants that: (i) Seller has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder, without the need for any Consents other than as disclosed in the
Purchase Agreement; (ii) Seller’s execution of and performance under this
Agreement shall not breach any oral or written agreement with any third party or
any obligation owed by Seller to any third party to keep any information or
materials in confidence or in trust; (iii) the Services, including, without
limitation, any deliverables required hereunder, shall be free from material
errors or other defects and shall substantially conform to any specifications
for such Services and/or deliverables; (iv) the Work Product shall be the
original work of Seller, and any persons involved in the development of Work
Product have executed (or prior to any such involvement, shall execute) a
written agreement with Seller in which such persons (A) assign to Seller all
right, title and interest in and to the Work Product in order that Seller may
fully grant the rights to Purchaser as provided herein and (B) agree to be bound
by confidentiality and non-disclosure obligations no less restrictive than those
set forth in this Agreement; (v) Seller has the right to grant the rights and
assignments granted herein, without the need for any Consents, assignments,
releases, immunities or other rights not yet obtained; (vi) the Services, Work
Product, and Confidential Information of Seller (and the exercise of the rights
granted herein with respect thereto) do not and shall not infringe,
misappropriate or violate any Intellectual Property Rights of any third party,
and are not and shall not be defamatory or obscene; and (vii) neither the Work
Product nor any element thereof shall be subject to any Encumbrance.

7.4 Purchaser hereby disclaims all warranties of any kind, whether express,
implied, statutory or otherwise, with respect to any Confidential Information of
Purchaser or other information or materials supplied by Purchaser to Seller
hereunder, including, without limitation, any warranties with respect to any
specifications for the Work Product or other deliverables required hereunder.

8. Termination.

8.1 Subject to the terms of this Section 8 and Section 3, this Agreement shall
terminate on the date which is 60 days from the Closing Date.

8.2 This Agreement may be terminated by either party in advance of the Services
Termination Date pursuant to Section 8.1 above:

(i) subject to Section 6.2, upon written notice to the other party if the other
party shall default in the performance of any of its material obligations under
this Agreement and such default shall continue and not be remedied for a period
of five (5) days after receipt of prior written notice stating that a default
has occurred; or

(ii) upon written notice to the other party if the other party has filed against
it any involuntary petition in bankruptcy or similar proceeding seeking its
reorganization, liquidation or the appointment of a receiver, trustee or
liquidator for all or substantially all of its assets, whereupon such petition
shall not be dismissed, or if the other party shall (A) apply for or consent in
writing to the appointment of a receiver, trustee or liquidator of all or
substantially all of its assets, (B) file a voluntary petition or admit in
writing its inability to pay its debts as they become due, (C) make a general
assignment for the benefit of creditors, (D) file a petition or an answer
seeking reorganization or an arrangement with creditors or take advantage of any
insolvency law or (E) file an answer admitting the material allegations of a
petition filed against it in any bankruptcy, reorganization, insolvency
proceedings or similar proceedings.

8.3 Upon the termination of this Agreement pursuant to this Section 8, Seller
shall no longer be obligated to provide any Services and Purchaser shall no
longer be obligated to pay for any Services (except with respect to any Fees
incurred up to the date of such termination).

8.4 The provisions of Sections 8.3, 9, 10, 11, 13 and 14 shall survive any
termination of this Agreement.

9. Liability.

9.1 Seller shall, to the extent permitted by law, indemnify and hold harmless
Purchaser and its Representatives and Affiliates from and against all Damages
incurred or sustained by Purchaser where such Damages result from (i) the gross
negligence or willful misconduct of, or breach of any covenant contained in this
Agreement by, Seller, its Representatives, Affiliates or any third party
performing Services hereunder, in each case, other than Damages relating to the
gross negligence or willful misconduct of Purchaser or Purchaser’s breach of its
obligations pursuant to this Agreement, or (ii) the failure by Seller to comply
fully with its obligations to any Seller employee, including, without
limitation, payment of wages, provision of benefits, and payment of employment
taxes.

9.2 Purchaser shall, to the extent permitted by law, indemnify and hold harmless
Seller and its Representatives and Affiliates from and against all Damages
incurred or sustained by Seller where such Damages result from (i) the gross
negligence or willful misconduct of or breach of any covenant contained in this
Agreement by Purchaser or its Representatives or Affiliates, in each case, other
than Damages relating to the gross negligence or willful misconduct of Seller or
Seller’s breach of its obligations pursuant to this Agreement; or (ii) the
failure by Purchaser to comply fully with its obligations to any Purchaser
employee, including, without limitation, payment of wages, provision of
benefits, and payment of employment taxes.

9.3 Subject to Seller’s obligation to use its commercial best efforts to provide
security services, monitoring and access control at the Facility as such
services were provided for the Business immediately prior to the Closing Date,
Purchaser shall be responsible for any risk of loss with respect to Inventory
stored at the Facility. Purchaser shall obtain appropriate insurance to cover
the Inventory stored at the Facility provided.

9.4 Seller shall not be responsible and shall provide no services relating to
recording or accounting for any transactions relating to the Business after the
Closing Date. Purchaser acknowledges that Seller shall cause transactional
information and customer related data arising out of the operation of the
Business after the Closing Date to be made available to Purchaser in ASCII File
Format or as otherwise mutually agreed by the parties hereto.

10. Confidential Information.

10.1 Without the prior written consent of the other party, each party agrees not
to (i) disclose Confidential Information to any third party or (ii) use any
Confidential Information except as necessary to perform its obligations under
this Agreement. Any Confidential Information disclosed prior to the date hereof
shall be protected by the terms of this Section 10. Each party shall use no less
than reasonable care in protecting any Confidential Information received. Each
party is and shall remain the sole owner of all right, title and interest in and
to its respective Confidential Information. Neither party shall possess any
right, title or interest in or any lien on Confidential Information of the other
party. All Confidential Information disclosed hereunder shall be on an “AS IS”
basis with no warranties, express or implied.

10.2 Each party shall limit disclosure of Confidential Information to its
Representatives and Affiliates who have a bona fide need for Confidential
Information to carry out the purposes of this Agreement and who have agreed to
observe the terms of this Section 10. Each party shall be responsible for any
breaches of this Section 10 by its Representatives and Affiliates. Seller agrees
to consult with Purchaser and to use commercially reasonable efforts to put in
place adequate procedures and make appropriate personnel assignments, in each
case as of the Closing Date, in order to ensure that Confidential Information of
Purchaser is not used by Seller for the benefit of its business or otherwise
misused.

10.3 Upon the earlier to occur of (i) the termination of this Agreement,
(ii) such time as any Confidential Information ceases to be required by the
party receiving such Confidential Information to perform or receive the Services
or (iii) a reasonable request of a party, all Confidential Information of a
party (and any copies thereof) shall be returned to that party and any such
Confidential Information of a party (and any copies thereof) stored in computer
or other electronic archival systems shall be deleted or erased, in each case
within fifteen (15) days following such termination or request. Upon the request
of a party, the other party shall certify in writing that all such Confidential
Information has been returned or destroyed.

10.4 Seller shall not breach any agreements to keep in confidence, or to refrain
from using, the confidential, proprietary or trade secret information of a third
party. Seller shall not provide to Purchaser any information of a third party in
the Work Product or otherwise, nor shall Seller use any such information in its
activities for Purchaser, without the prior written consent of Purchaser and
such third party.

10.5 In the event that either party or any of its Representatives or Affiliates
breach the confidentiality obligations set forth in this Section 11, then the
non-breaching party shall have all rights and remedies for breach of
confidentiality provided for at law or in equity. If a breach of such
confidentiality obligations would cause irreparable harm to the business
prospects of the non-breaching party, notwithstanding any dispute resolution
provisions herein to the contrary, temporary or preliminary injunctive relief in
a court of competent jurisdiction shall be appropriate to prevent either party
from a continuing or additional breach, in addition to any other relief to which
the non-breaching party may be entitled.

11. Non-Disparagement. Neither party shall, and each party shall ensure that its
Representatives shall not, directly or indirectly, make or cause to be made any
disparaging or derogatory statement about the other party (including its
business or products) or any of its Representatives.

12. Licenses, Permits and Third Party Consents. Seller warrants that all
Services shall be performed in compliance with all Legal Requirements. Each
party shall obtain and maintain all permits, approvals and licenses, and shall
obtain any third party Consents, necessary or appropriate to perform its
obligations hereunder and shall at all times comply with the terms and
conditions of such permits, approvals and licenses or Consents. Unless otherwise
provided in the applicable Service Schedule, the costs of obtaining any permits,
approvals, licenses, sublicenses or approvals and third party Consents, shall be
borne by Seller. Except as expressly set forth herein, nothing contained in this
Agreement shall be construed as conferring by implication, estoppel or otherwise
any license of any Intellectual Property Rights or Registered Intellectual
Property Rights of a party following consummation of the Transaction.

13. Independent Contractor. Each of Purchaser and Seller shall be an independent
contractor in the performance of its respective obligations hereunder. Nothing
in this Agreement shall create or be deemed to create a partnership, joint
venture or a relationship of principal and agent or of employer and employee
between Purchaser and Seller, or between any of the Representatives, contractors
or suppliers of Purchaser, on the one hand, and of Seller, on the other hand.

14. Notices. Any notices authorized to be given hereunder shall be in writing
and deemed given, if delivered personally or by overnight courier, on the date
of delivery if a Business Day, or if not a Business Day, on the first Business
Day following delivery, or if mailed, three days after mailing by registered or
certified mail, return receipt requested, and in each case, addressed, as
follows:

(i) if to Purchaser, to:

     
Shmuel Gniwisch
Chief Executive Officer
Ice.Com, Inc.
 



 
    1085 rue Saint-Alexandre #102

 
   
Montreal, QC H2Z 1P4
CANADA
Facsimile No.:
Telephone No.:
 

(514) 393-1295
(514) 393-9788

with a copy to:

Morrison & Foerster LLP
1290 Avenue of the Americas
New York, NY 10104
Attention: Michael G. Kalish, Esq.
Facsimile No.: (212) 468-7900
Telephone No.: (212) 336-8458

         
(ii)
  if to Seller, to:  

 
  Jeff Kornblum
Chief Operating Officer
Odimo Incorporated  



 
            14051 NW 14th Street, Sunrise Florida, 33323

 
       
 
  Facsimile No.: (954) 835-2233
Telephone No.: (954) 835-2233  


 
       
 
  with a copy to:  

 
       
 
  Berman Rennert Vogel & Mandler, P.A.  

 
            Bank of America Tower at International Place, 29th Floor

 
       
 
  100 S.E. Second Street
Miami, Florida 33131
Attention: Charles Rennert, Esq.
Facsimile No.:
Telephone No.:  


(305) 347-6463
(305) 577-4171

or if delivered by telecopier, on a Business Day before 5:30 PM local time of
addressee on transmission confirmed electronically, or if at any other time or
day, on the first Business Day succeeding transmission confirmed electronically,
to the facsimile numbers provided above or to such other address or telecopy
number as any party shall specify to the other pursuant to the foregoing notice
provisions.

15. Severability. No invalidity or unenforceability of any section of this
Agreement or any portion thereof shall affect the validity or enforceability of
any other section or the remainder of such section.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

18. Succession; Third Party Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. Nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature under this Agreement.

19. Assignment. No party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party, which approval shall not be unreasonably withheld.

20. Entire Agreement; Amendment. This Agreement, together with the Purchase
Agreement and the other Transaction Agreements, constitutes the entire
understanding and agreement between the parties hereto and supersedes any and
all written or oral, prior or contemporaneous representations, understandings
and agreements between or among Purchaser and Seller with respect to the subject
matter hereof. This Agreement may not be canceled, altered, modified, amended or
waived, in whole or in part, in any way, except by an instrument in writing
signed by all of the parties hereto. All amendments or modifications of this
Agreement shall be binding upon the parties even in the absence of consideration
so long as the same shall be in writing and executed by the parties hereto.

21. Controlling Agreement. In the event of a conflict between the terms and
conditions set forth in this Agreement and the terms and conditions set forth in
the Purchase Agreement, or the interpretation and application thereof, the terms
and conditions set forth in the Purchase Agreement shall prevail, govern and
control in all respects.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Ice Diamond, LLC

By: /s/ Shmuel Gniwisch
Name: Shmuel Gniwisch
Title: Chief Executive Officer


Ice.com, Inc.

By: /s/ Shmuel Gniwisch
Name: Shmuel Gniwisch
Title: Chief Executive Officer


Odimo Incorporated

By: /s/ Alan Lipton
Name: Alan Lipton
Title: President


[Signature Page to Transition Services Agreement]

2

EXHIBIT A



  1.   Odimo shall provide Ice personnel access to its facility during normal
business hours and, upon reasonable notice therefor, after hours, sufficient to
operate the diamond.com website business, including call center, warehouse,
fulfillment , shipment, jewelry inspection and assembly and administrative
areas.



  2.   Odimo shall provide Ice personnel with a reasonably secure work
environment, a functioning workstation, computer, telephone, and internet access
comparable to what Odimo personnel used immediately prior to the closing.



  3.   Odimo shall maintain and oversee internet connectivity and telecom
services for Ice and Ice personnel working on the diamond.com website at the
facility.



  4.   Odimo shall provide Ice personnel with access to Ecometry which will
enable the diamond.com website to perform for the benefit of Ice, among other
tasks, the following:



  a.   Order entry



  b.   Order processing



  c.   Customer service



  d.   Marketing tracking



  e.   Merchandising tracking



  f.   Logistics/Distribution



  g.   Inventory management



  h.   All of the various reporting modules



  5.   Odimo shall provide Ice with a segregated, secure area to store its
inventory. Odimo shall have no responsibility for loss or theft to the Ice
inventory unless Odimo is grossly negligent or it is deemed to have engaged in
willful misconduct.



  6.   At the end of each week, Odimo will send Ice a file containing all of the
financial and other information reflective of the activity on the diamond.com
website for that period. The format of this file shall be ASCII or such other
format as agreed by Odimo and Ice. Immediately following the transition, Odimo
shall send Ice data in ASCII format which reflects the cumulative operations of
the diamond.com website during the transition period.

Notwithstanding anything contained herein to the contrary, Odimo shall maintain
and operate the diamond.com website business in substantially the same way as
Odimo operated and maintained the diamond.com website business immediately prior
to May 4, 2006. Such services shall include technology support, administrative
assistance, website hosting and maintenance, shipping, fulfillment and warehouse
services.

3

APPENDIX 1

Definitions

“Additional Services” shall have the meaning specified in Section 3.3.

“Agreement” shall mean the Transition Services Agreement to which this Appendix
1 is attached (including all other schedules and exhibits attached hereto) as it
may be amended from time to time.

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Approval).

“Damages” shall mean and include any loss, damage, injury, decline in value,
lost opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, accounting fee, expert fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.

“Fees” shall have the meaning specified in Section 2.1.

“Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

“Performance Standards” shall have the meaning specified in Section 1.4.

“Purchase Agreement” shall have the meaning specified in the first WHEREAS
clause of this Agreement.

“Representatives” shall mean officers, directors, employees, attorneys,
accountants, advisors, agents, distributors, licensees, shareholders,
subsidiaries and lenders of a party. In addition, all Affiliates of Seller shall
be deemed to be “Representatives” of Seller.

“Service” (and, with correlative meaning, “Services”) shall have the meaning
specified in Section 1.1.

“Service Schedule” shall have the meaning specified in Section 1.1.

“Work Product” shall have the meaning specified in Section 7.1.

4